Citation Nr: 1433382	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  14-06 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date prior to September 5, 2008, for the grant of service connection for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1956 to December 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  In his February 2014 VA Form 9 (substantive appeal), the Veteran requested a videoconference Board hearing; he withdrew the request in a July 2014 statement.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

By a statement received in July 2014, the Veteran's representative withdrew his appeal seeking entitlement to an effective date prior to September 5, 2008, for the grant of service connection for coronary artery disease; there is no allegation of error in fact or law in this matter remaining for appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran are met with respect to the claim seeking entitlement to an effective date prior to September 5, 2008, for the grant of service connection for coronary artery disease; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claim addressed herein.  Given the Veteran's expression of intent to withdraw his appeal in this matter, there is no need to discuss the impact of the VCAA on the matter, as any VCAA-related omission is harmless. 

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c). 

The Veteran's representative indicated in a July 2014 statement that the Veteran was withdrawing his appeal seeking entitlement to an effective date prior to September 5, 2008, for the grant of service connection for coronary artery disease.  Hence, there remains no allegation of error in fact or law for appellate consideration with respect to this matter. Accordingly, the appeal must be dismissed.


ORDER

The appeal seeking entitlement to an effective date prior to September 5, 2008, for the grant of service connection for coronary artery disease is dismissed. 	




____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


